Title: [June 1791]
From: Washington, George
To: 




Wednesday June 1st. Having received information that Governor Martin was on his way to meet me; and would be at Salem this evening, I resolved to await his arrival at this place instead of halting a day at Guilford as I had intended.
Spent the forenoon in visiting the Shops of the different Trades Men—The houses of accomodation for the single men & Sisters of the Fraternity & their place of worship. Invited Six of their principal people to dine with me—and in the evening went to hear them Sing, & perform on a variety of instruments Church music.
In the Afternoon Governor Martin as was expected (with his Secretary) arrived.


   
   Alexander Martin (c.1740–1807), governor of North Carolina 1782–85 and 1789–92, was a bachelor who lived at Danbury plantation on the Dan River in Rockingham County about 40 miles northeast of Salem. During the War of Independence he served as a colonel in the North Carolina line but resigned in Nov. 1777 after being tried for and acquitted of cowardice at the Battle of Germantown. Guilford Court House was 27 miles east of Salem.



   
   During the morning tour of Salem, GW was especially impressed by the waterworks, a system of pipes that brought water from nearby streams to every house in the town. At 2:00 P.M., a time set by GW, Rev. Frederic William Marshall read and presented him an address from the United Brethren of Wachovia, the official name of the North Carolina Moravians. GW “in the same manner gave his answer, couched in favorable terms” (Salem Diary, FRIESAdelaide L. Fries et al., eds. Records of the Moravians in North Carolina. 11 vols. Raleigh, N.C., 1922-69., 5:2324–25; SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 73). The Moravian address dated 31 May 1791 is in DLC:GW; GW’s answer is in NcWsM, and a copy in DLC:GW.



   
   Governor Martin accompanied GW to the “singstunde [song service] in the evening, the singing being interspersed with instrumental selections, and they expressed their pleasure in it. In the evening the wind instruments were heard again, playing sweetly near the tavern.” Music was also furnished for the dinner with the six Brethren (Salem Diary, 1791, FRIESAdelaide L. Fries et al., eds. Records of the Moravians in North Carolina. 11 vols. Raleigh, N.C., 1922-69., 5:2325).




   
   Many people from the neighborhood and the other Moravian congregations came to Salem to see GW during his stay in town, and according to the Salem diary, “the President gladly gave them opportunity to gratify their wish” (Salem Diary, FRIESAdelaide L. Fries et al., eds. Records of the Moravians in North Carolina. 11 vols. Raleigh, N.C., 1922-69., 5:2325).



 


Thursday 2d. In company with the Govr. I set out by 4 Oclock for Guilford. Breakfasted at one Dobsons at the distance of eleven Miles from Salem and dined at Guilford 16 Miles farther, where there was a considerable gathering of people who had receivd notice of my intention to be there to day & came to satisfy their curiosity.
On my way I examined the ground on which the Action between Generals Green and Lord Cornwallis commenced and after dinner rode over that where their lines were formed and the scene closed in the retreat of the American forces—The first line of which was advantageously drawn up, and had the Troops done their duty properly, the British must have been sorely galded in their advance, if not defeated.
The Lands between Salem and Guilford are, in places, very fine; but upon the whole can not be called more than midling—some being very bad.
On my approach to this place (Guilford) I was met by a party of light horse which I prevailed on the Governor to dismiss, and to countermand his orders for others to attend me through the State.


   
   William Dobson of Stokes County ran a popular tavern at the site of present-day Kernersville, N.C., where he had settled about 1770. William Loughton Smith, who stopped at Dobson’s tavern on the morning of 5 May 1791, reported that he “got a very good breakfast” there. Dobson, he added, “has a very decent house; his wife, who sat down to breakfast with me, is a huge fat woman of about eighty, whom he calls ‘Honey’” (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 72).



   
   Guilford Court House, established in 1774 as the seat of Guilford County, was designated 11 years later as site of the town of Martinville, but the small community that developed around the courthouse disappeared after 1809 when the county court moved to nearby Greensboro (ARNETTEthel Stephens Arnett. Greensboro, North Carolina: The County Seat of Guilford. Chapel Hill, N.C., 1955., 18).



   
   The battle at Guilford Court House occurred 15 Mar. 1781. Having evaded Cornwallis’s regulars for three weeks, Nathanael Greene took a stand with his army on the road south of the courthouse and invited attack on the favorable terrain there. When the British advanced, the North Carolina militia in the center of the American front line fired one volley and fled in disorder, but the Continentals on the flanks and in the second line fought well, inflicting heavy casualties on the British until Greene ordered a withdrawal later in the day. Two days after the battle, Cornwallis, having won the field but at the cost of 532 dead and wounded out of a force of about 1,900 men, was obliged to begin retreating toward the coast (BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 460–71; BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 350–54).



   
   “Although the honors of the field did not fall to your lot,” GW wrote

Greene 18 April 1781, “I am convinced you deserved them. The chances of War are various and the best concerted measures, and the most flattering prospects may, & often do deceive us, especially while we are in the power of Militia” (owned by Mr. Sol Feinstone, Washington Crossing, Pa.).



   
   In the manuscript of the diary for 2 June–4 July GW made many changes and corrections, inserting words between lines and crossing out parts of the text, apparently intending to recopy the diary. The changes consist primarily of corrections in grammar and syntax. Although a few of the changes were obviously made as GW was writing the entry, the majority of the revisions appear to have been made at a later time, probably after his return from his southern tour. GW’s changes have been incorporated into the present text and the original wording of the corrected passages is indicated in numbered notes.





   
   “from Salem” inserted above line.



   
   “to be” substituted for “of being.”



   
   “up” deleted.



   
   “in the retreat of the American forces” inserted above line.



   
   “which” substituted for “the American Troops.”



   
   “can” inserted above line.



   
   “be called” added above line.



   
   “being very” inserted above line.


 


Friday 3d. Took my leave of the Governr. whose intention was to have atten[d]ed me to the line, but for my request that he would not; and about 4 Oclock proceeded on my journey. Breakfasted at troublesome Iron works (called 15, but which is at least) 17 Miles from Guilford partly in Rain and from my information or for want of it was obliged to travel 12 miles further than I intended to day—to one Gatewoods within two Miles of Dix’ ferry over the Dan, at least 30 Miles from the Iron works.
The Lands over which I passed this day were of various qualities and as I approached the Dan, were a good deal covered with pine.
In conversing with the Governor on the State of Politics in No. Carolina I learnt with pleasure that opposition to the Genl. Government, & the discontents of the people were subsiding fast and that he should, so soon as he received the Laws which he had written to the Secretary of State for, issue his proclamation requiring all Officers & members of the Governmt. to take the Oaths prescribed by Law. He seems to condemn the Speculators in Lands and the purchases from the State of Georgia, & thinks as every sensible & disinterested man must that schemes of that sort must involve the Country in trouble—perhaps in blood.


   
   The Troublesome Iron Works, built by William Patrick in 1770, were on Troublesome Creek in southern Rockingham County, about a mile and a half north of present-day Monroeton (POWELL [3]William S. Powell. The North Carolina Gazetteer. Chapel Hill, N.C., 1968., 500; BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 371–72).

William Loughton Smith toured the works on 4 May 1791 and found that “the buildings, large reservoir of water, creek, and the people at work, with the noise of the machinery of the mills and the rapid currents which work them, have a pleasing and singular appearance just as you ascend the hill which overlooks them, after traveling a number of miles through the woods” (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 72). GW apparently lodged with Dudley Gatewood, of Caswell County, who in 1790 had been appointed one of the trustees responsible for extending the navigation of the Roanoke River above the falls (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 79; N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 25:107).



   
   Dix’s ferry, located near the site of present-day Danville, Va., was established in 1766 to run from the land of John Dix (died c.1784) on the north side of the Dan River across to Lewis Green’s land. By 1777 John Dix owned the land on both banks, and by 1791 the ferry had passed to Col. William Dix of Pittsylvania County, who also kept a tavern nearby (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:193, 9:334–35; SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 71). The Dan River is a main branch of the Roanoke.





   
   “which” inserted above line.



   
   “for” inserted above line.



   
   “covered” substituted for “grown.”


 


Saturday 4th. Left Mr. Gatewoods about half after Six oclock and between his house & the Ferry passed the line which divides the States of Virginia and No. Carolina—dining at one Wisoms 16 Miles from the Ferry, lodged at Hallifax old Town. The Road from Dix’ ferry to Wisom’s, passes over very hilly (& for the most part) indifferent land, being a good deal mixed with pine though it is said here that pine when mixed with Oak, & more especially with hiccory is not indicative of a poor Soil. From Wisom’s to Hallifax old Town the Soil is good, & of a reddish cast.
Having this day passed the line of No. Carolina, and of course finished my tour thro’ the three Southernmost States a general description of them may be comprised in the few following words.
From the Sea board to the falls of all the Rivers which water this extensive region, the lands, except the Swamps, on the Rivers, and the lesser streams which empty into them; & the interval lands higher up the Rivers is, with but few exceptions, neither more nor less than a continued pine barren very thinly inhabited. The part next the Sea board, for many miles, is a dead level & badly watered. That above it is hilly & not much better watd. but if possible, less valuable on account of its hilliness and because they are more inconvenient to Market supposing them as capable as the lands below of producing Beef Porke Tar, pitch & Turpentine. The Lands above the falls of the several Rivers from information, and as far as my own observation has extended, is of a very superior kind from these being of a greasy red, with large oaks, intermixed with hiccory Chestnut

&ca. producing, Corn Tobo., Wheat, Hemp & other articles in great abundance & are generally thickly inhabited comparitively speaking with those below.
In the lower Country (next the Seaboard) in the States of So. Carolina & Georgia, Rice, as far up as the low Swamps extend is almost the sole article that is raised for market; Some of the planters of which, grow as much Corn as, with the Sweet Potatoes, support their people; The middle Country—that is—between the Rice lands and the falls of the Rivers & a little above them, is cultivated chiefly in Corn & Indigo and the upper Country in Tobacco, Corn, Hemp & in some degree the smaller grains.
It is nearly the same in No. Carolina, with this difference however that, as not much rice is planted there, especially in the Northern parts of the State, Corn, some Indigo, with naval Stores & Porke, are substituted in its place, but as Indo. is on the decline Hemp, Cotton &ca. are comg. in its place.
The Inland navigations of the Rivers of these three States, may be improved (according to the ideas I have formed of the matter) to a very extensive degree—to great & useful purpose and at a very moderate expence compared with the vast utility of the measure; inasmuch as the falls in all of them are trifling and their lengths great; (quite to the Mountns.) penetrating the Country in all directions by their lateral branches and in their present State except at the falls wch. as has been observd before are trifling except that of the Pedee navigable for vessels carrying sevl. Hhds. of Tobo. or other Articles in proportion.
The prices at which the Rice lands in the lower parts of the ⟨st.⟩ are held is very great—those of them wch. have been improved, comd. from 20£ to 30£ Sterlg. £50 has been given for some and from £10 to 15 is the price of it in its rude state. The Pine barrens adjoining these sell from one to two dollars pr. Acre according to Circumstances. The interval Lands on the River below the falls, & above the Rice Swamps also command a good price but not equal to the abe. & the pine barrens less than those below. The lands of the upper Country sell from 4 to 6 or 7 dollars according to the quality and Circumstances thereof.
In the upper part of No. Cara. Wheat is pretty much grown, & the Farmers seem disposed to try Hemp but the Land Carriage is a considerable drawback having between 2 & 300 Miles to carry the produce either to Chs. Town, Petersburgh or Wilmington wch. are their three great Marts though of late Fayettesville receives a gd. deal of the bulky Articles & they are water borne from thence to Wilmington.

Excepting the Towns, (and some Gentlemens Seats along the Road from Charleston to Savanna) there is not, within view of the whole road I travelled from Petersburgh to this place, a single house which has anythg. of an elegant appearance. They are altogether of Wood & chiefly of logs—some indd. have brick chimneys but generally the chimnies are of Split sticks filled with dirt between them.
The accomadations on the whole Road (except in the Towns, and even there, as I was informed for I had no opportunity of Judging, lodgings having been provided for me in them at my own expence) we found extremely indifferent—the houses being small and badly provided either for man or horse; though extra exertions when it was known I was coming, wch. was generally the case, were made to receive me. It is not easy to say on which road—the one I went or the one I came—the entertainment is most indifferent—but with truth it may be added, that both are bad, and to be accounted for from the kind of travellers which use them; which with a few exceptions only on the uppr. Rd. are no other than Waggoners & families removing; who, generally, take their provisions along with them. The people however appear to have abundant means to live well the grounds where they are settled yielding grain in abundance and the natural herbage a multitude of meat with little or no labr. to provide food for the support of their Stock—especially in Georgia where it is said the Cattle live through the winter without any support from the owners of them.
The manners of the people, as far as my observations, and means of information extended, were orderly and Civil. And they appeared to be happy, contented and satisfied with the genl. governmt. under which they were placed. Where the case was otherwise, it was not difficult to trace the cause to some demago[g]ue, or speculating character. In Georgia the dissatisfied part of them at the late treaty with the Ck. Indians were evidently Land Jobbers, who, Maugre every principle of Justice to the Indians & policy to their Country would, for their own immediate emolument, strip the Indns. of all their territory if they could obtain the least countenance to the measure. But it is to be hoped the good sense of the State will set its face against such diabolical attempts: And it is also to be wished and by many it was said it might be expected—that the Sales by that State to what are called the Yazoo Companies would fall through.
The discontents which it was supposed the last Revenue Act

(commonly known by the Excise Law) would create subside as fast as the law is explained and little was said of the Banking Act.


   
   GW apparently dined today with Francis Wisdom (died c.1794) of Pittsylvania County (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 42, 99; SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 71).



   
   Halifax Old Town, established as Peytonsburg in 1759, lay south of Elkhorn Creek in eastern Pittsylvania County (GAINES [4]William H. Gaines, Jr. “Courthouses of Halifax and Pittsylvania Counties.” Virginia Cavalcade 20 (Spring 1971): 5–11., 6). “Halifax Old Town,” remarked William Loughton Smith who breakfasted there 3 May 1791, “has no other pretension to the name than by containing two or three old houses, inhabited by some wretched old women” (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 71). GW, nevertheless, found a tavern in which to lodge this night (Richard N. Venable Diary, ViHi). The town no longer exists. late treaty with the ck. indians: See entry for 1 July 1790. yazoo companies: See entry for 28 April 1790. last revenue act: “An Act repealing, after the last day of June next, the duties heretofore laid upon Distilled Spirits imported from abroad, and laying others in their stead; and also upon Spirits distilled within the United States, and for appropriating the same” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 199–214 [3 Mar. 1791]). banking act: “An Act to incorporate the subscribers to the Bank of the United States” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 191–96 [25 Feb. 1791]).






   
   “here that” added above line.



   
   “with” inserted above line.



   
   “a poor” substituted for “the poverty of the.”



   
   “general” inserted above line.



   
   “the” substituted for “a.”



   
   “following” inserted above line.



   
   “the Sea board to” added above line.



   
   “this extensive region” substituted for “these three States, quite to the sea board.”



   
   “than the Rice swamps extend” deleted.



   
   “neither more nor less” substituted for “no other.”



   
   “with” deleted.



   
   “That above it is” substituted for “The residue is more.”



   
   “& not much better watd. but” substituted for “and.”



   
   “less valuable on account of its hilliness and because they are” substituted for an illegible line; the rest of the substitution reads “because they are hilly & broken &.”



   
   “supposing them” substituted for “if they are.”



   
   “as the lands below” inserted above line.



   
   “any Thing but” deleted.



   
   “several” inserted above line.



   
   “as far as” added above line.



   
   “superior kind from these” substituted for “different kind.”



   
   “yielding” inserted above line, however, GW did not cross out “producing.”



   
   “generally” inserted above line.



   
   “grow” substituted for “raise.”



   
   “some” substituted for “a.”



   
   “however” inserted above line.



   
   “but as Indo. is on the decline Hemp, Cotton &ca. are comg. in its place” added at the end of sentence.


   
   
   “of the matter” inserted above line.



   
   “the measure” substituted for “them.”



   
   “in all of” substituted for “of.”



   
   “quite to the Mountns.” added in parentheses above line.



   
   “by their lateral branches” inserted above line.



   
   “wch. as has been observd. before are trifling except that of the Pedee” inserted above line for an entry GW made illegible by marking through it.



   
   “in the lower parts of the St.” inserted above line.



   
   “those of them wch. have been” substituted for “that wch. is.”



   
   “comd.” substituted for “is.”



   
   “is the price of it” inserted above line.



   
   “pr. Acre” inserted above line.



   
   “& the pine barrens less than those below” inserted above line.



   
   “they are” substituted for “is.”



   
   Parentheses added before “and” and after “Savanna.”



   
   “I travelled” inserted above line.



   
   “some” substituted for “many.”



   
   “the chimnies” substituted for “they.”



   
   “in the Towns” substituted for “as before.”



   
   “was informed” substituted for “am told.”



   
   “in them” added above line.



   
   “when it was known I was coming” substituted for “where I was expected.”



   
   GW inserted “affirmed” above line but did not mark through “added.”



   
   “on the uppr. Rd.” inserted above line.



   
   “no other than” inserted above line.



   
   “genl.” added above line.



   
   “to the Indians” inserted above line.


 


Sunday 5th. Left the old Town about 4 Oclock A.M.; & breakfasting at one Pridies (after crossing Banister River 1½ Miles) abt. 11 Miles from it, came to Staunton River about 12; where meeting Colo. Isaac Coles (formerly a member of Congress for this district &) who pressing me to it, I went to his house about one mile off to dine and to halt a day, for the refreshment of myself and horses; leaving my Servants and them at one of the usually indifferent Taverns at the Ferry that they might give no trouble, or be inconvenient to a private family.


   
   The Banister River, a branch of the Dan River, was apparently crossed at a bridge near present-day Meadville, Va. (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 71). The Staunton River is the main branch of the Roanoke. “Pridie’s,” where William Loughton Smith spent the night of 2 May 1791, was in his opinion “a sorry tavern; I had for company an idiot, the landlord’s brother, who was himself but one remove from it, and I was waited on by an ugly broken backed old negro woman. My fare was indifferent, and . . . I was kept awake a great part of the night by bugs and fleas, and the united groaning and grunting of hogs under the window” (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 71). The landlord may be Richard Preddy (Priddy), of Halifax County, who appears in the census lists of 1782 and

1785, or Robert Priddy for whom an inventory was recorded in the Halifax County court in 1795 (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 23, 87; TORRENCEClayton Torrence, comp. Virginia Wills and Administrations, 1632–1800: An Index of Wills Recorded in Local Courts of Virginia, 1632–1800, and of Administrations on Estates Shown by Inventories of the Estates of Intestates Recorded in Will (and Other) Books of Local Courts, 1632–1800. 1930. Reprint. Baltimore, 1972., 345).



   
   Isaac Coles of Halifax County (see entry for 26 Dec. 1789) probably met GW at Coles Ferry about ten miles southeast of present-day Brookneal, Va. Coles, observed William Loughton Smith in May, “is a man of genteel fortune, and has a pretty considerable plantation here, with other estates” (SMITH [6]Albert Matthews, ed. Journal of William Loughton Smith, 1790–1791. Cambridge, Mass., 1917. Reprint from Proceedings of the Massachusetts Historical Society, 51 (1917-18):20-88., 70).





   
   “give” substituted for “be.”


 


Monday 6th. Finding my Horses fared badly at the ferry for want of Grass, & Colo. Coles kindly pressing me to bring them to his Pasture, they were accordingly brought there to take the run of it till night. Dined at this Gentlemans to day also.
The Road from Hallifax old Ct. Ho. or town to Staunton River passes for the most part over thin land a good deal mixed with Pine.
 


Tuesday 7th. Left Colo. Coles by day break, and breakfasted at Charlotte Ct. Ho. 15 Miles where I was detained sometime to get Shoes put on such horses as had lost them. Proceeded afterwards to Prince Edward Court House 20 Miles further.
The Lands from Coles ferry on Staunton to Charlotte Ct. Ho. are in genl. good; & pretty thickly settled. They are cultivated chiefly in Tobo. wheat & Corn, with Oats & flax. The Houses (tho’ none elegt.) are in genl. decent, & bespeak good livers; being for the most part weatherboarded & Shingled, with brick Chimnies—but from Charlotte Ct. Ho. to Prince Edward Ct. Ho. the lands are of an inferior quality with few inhabitants in sight of the Road. It is said they are thick settled off it, the Roads by keeping the Ridges pass on the most indifferent ground.


   
   Richard N. Venable (1763–1838), a Peytonsburg lawyer who was at Charlotte Court House on 6 June 1791, noted in his diary the “great Anxiety in the people to see Genl. Washington. Strange is the impulse which is felt by almost every breast, to see the face of a Great good man & one of whom we have heard much spoken” (Richard N. Venable Diary, ViHi). Established in 1765, Charlotte Court House remains the seat of Charlotte County (GAINES [2]William H. Gaines, Jr. “Courthouses of Bedford and Charlotte Counties.” Virginia Cavalcade 21 (Summer 1971): 5–13., 7).



   
   Prince Edward Court House, established 1754, was at the site of present-day Worsham, about six miles south of Farmville, the present county seat (GAINES [3]William H. Gaines, Jr. “Courthouses of Prince Edward and Nottoway Counties.” Virginia Cavalcade 20 (Autumn 1970): 40–46., 41). Venable was at Prince Edward Court House today and reported that the way where GW was expected to pass was crowded with people “anxious to see the Saviour of their Country & object of their love” (Richard N. Venable Diary, ViHi).






   
   “15 Miles” inserted above line.



   
   “Coles ferry on” inserted above line.



   
   “They are” substituted for “&.”


   
   
   “bespeak” substituted for “indicative of.”



   
   “Ct. Ho.” added above line.



   
   “or no” deleted.



   
   “with” deleted.



   
   “Tho” deleted.


 


Wednesday 8th. Left Prince Edward Ct. Ho. as soon as it was well light, & breakfasted at one Treadways 13 Miles off. Dined at Cumberland Ct. Ho. 14 Miles further and lodged at Moores Tavern within 2 miles from Carters ferry over James River.
The road from Prince Edward Court Ho. to Treadways was very thickly settled, although the land appeared thin, and the growth in a great degree pine, & from Treadways to Cumberland Ct. Ho. they were equally well settled on better land, less mixed, and in places not mixed at all, with pine. The buildings appear to be better.


   
   Cumberland Court House (now Cumberland, Va.) was established as the seat of Cumberland County in 1777. GW probably dined at the Effingham Tavern, a popular establishment opposite the courthouse (GAINES [5]William H. Gaines, Jr. “Courthouses of Cumberland and Powhatan Counties.” Virginia Cavalcade 17 (Winter 1968): 38–41., 39–41; W.P.A. [4]W.P.A. Writers’ Project. Virginia: Guide to the Old Dominion. American Guide Series. New York, 1940., 490).



   
   Carter’s ferry became the site of Cartersville in Oct. 1790, when the Virginia General Assembly authorized trustees to lay out the town on 27 acres of land that John Woodson (d. 1793) owned at the south landing. Established in 1744, the ferry was originally designated to run between “the land of Ashford Hughes, on the north side of James river,” and “the land of Robert Carter” (apparently the deceased Robert “King” Carter) on the opposite shore, but by 1763 the land on both banks, including the ferry, belonged to the Hughes family, the family into which John Woodson married (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:250, 6:16, 13:155, 171; WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 11 [1902–3], 52–53).





   
   “off” inserted above line.



   
   “from” substituted for “of.”



   
   “in” deleted.


 


Thursday 9th. Set off very early from Moores but the proper ferry boat being hauled up, we were a tedious while crossing in one of the Boats used in the navigation of the River; being obliged to carry one carriage at a time, without horses & crossways the Boat on planks. Breakfasted at a Widow pains 17 Miles on the No. side of the River, and lodged at a Mrs. Jordans a private house where we were kindly entertained and to which we were driven by necessity having Rode not less than 25 miles from our breakfasting stage through very bad Roads in a very sultry day witht. any refreshments & by missing the right road had got to it.
From the River to the Widow Pains, & thence to Andersons bridge over the North Anna Branch of Pamunky, the Lands are

not good, nor thickly settled on the Road but are a good deal mixd. w. Pine;  nor does the Soil & growth promise much (except in places) from thence for several miles further; but afterwards, throughout the County of Louisa, which is entered after passing the Bridge, the River over which it is made dividing it from Goochland they are much better & continued so with little exception quite to Mrs. Jordons.


   
   GW apparently breakfasted with Jane (Jean) Smith Chichester Payne of White Hall, Goochland County, widow of Col. John Payne (1713–1784), whom she married in 1757 (Va. Mag., 6 [1898–99], 315–16, 427–38, 31 [1923], 174). GW’s lodgings were at Jerdone Castle, home of Sarah Macon Jerdone of Louisa County, whose husband Francis Jerdone (1720–1771) had been a prominent merchant (Va. Mag., 62 [1954], 208; WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 6 [1897–98], 37–38).



   
   GW was mistaken about Anderson’s bridge. It was on the South Anna River near the mouth of Deep Creek and lay entirely in Louisa County, being about a mile northeast of the Goochland County line. The South Anna roughly parallels the boundary between Louisa and Goochland but forms no part of it. The North Anna River, which GW crossed the next day, forms Louisa’s northern border with Orange and Spotsylvania counties. Both the South and North Anna are branches of the Pamunkey River.





   
   “without horses” added above line.



   
   “17” substituted for “15.”



   
   “witht. any refreshments” inserted above line.



   
   “but are a good deal mixd. w. Pine” inserted above line.


 


Friday 10th. Left Mrs. Jordans early, & breakfasting at one Johnstons 7 Miles off reached Fredericksburgh after another (short) halt about 3 Oclock & dined and lodged at my Sister Lewis’s.
The Lands from Mrs. Jordans to Johnsons, and from thence for several miles further are good but not rich afterwards (as you approach nearer to Rappahannock River) they appear to be of a thinner quality & more inclined to black Jacks.


   
   GW reported to Tobias Lear that he arrived at Fredericksburg “in good health, but with horses much worn down” (GW to Lear, 12 June 1791, CSmH). black jacks: Quercus marilandica, blackjack oak, is adapted to barren and sterile soils.



 


Saturday 11th. After a dinner with several Gentlemen whom my Sister had envited to dine with me I crossed the Rappahannock & proceeded to Stafford Ct. House where I lodged.
 


Sunday 12th. About Sun rise we were off—breakfasted at Dumfries and arrived at Mt. Vn. to D.

From  Monday 13th. until Monday the 27th. (being the day I had appointed to meet the Commissioners under the residence Act, at George town) I remained at home; and spent my time in daily rides to my severl. farms and in receiving  many visits.


   
   “From” inserted at the beginning of the line.



   
   “in receiving” substituted for “during it had.”


 


Monday 27th. Left Mount Vernon for George town before Six Oclock; and according to appointment met the Commissioners at that place by 9—then  calling together  the Proprietors of the Lands on which the federal City was proposed  to be built who had agreed to cede them on certain conditions at the last meeting I had  with them at this place but from some misconception with respect to the extension of their grants had refused to make conveyances and recapitulating the principles upon which my comns. to them at the former meeting were made and giving some explanations of the present State of matters & the consequences of delay in this business they readily waved their objections & agd. to convey to the utmost ex[t]ent of what was required.


   
   After their meetings with GW in late March 1791 five of the landholders protested the large size of the proposed Federal City. GW called this meeting today to warn the owners, some of whom were speculators, that there might not be a capital there at all if they did not abide by their agreement (see entry for 30 Mar. 1791).





   
   “at that place by 9—then” substituted for “and.”



   
   “together” inserted above line.



   
   “proposed” substituted for “intended.”



   
   “I had” added above line.


 


Tuesday 28th. Whilst the Commissioners were engaged in preparing the Deeds to be signed by the subscribers  this afternoon, I went out with Majrs. L’Enfant and Ellicot to take a more perfect view of the ground, in order to decide finally on the spots on which to place the public buildings and to direct how  a line which was to leave out a Spring (commonly known by the name of the Cool Spring) belonging to Majr. Stoddart should be run.

	
   
   the spots: GW accepted L’Enfant’s suggestions for placing the Capitol “on the west end of Jenkins heights which Stand as a pedestal waiting for a monument,” while the president’s house, “situated on that ridge which attracted your attention . . . will see 10 or 12 Miles down the potowmak,” thus “adding to the sumptousness of a palace the convenience of a house and the agreableness of a country seat” (L’Enfant to GW, 22 June 1791, DLC: L’Enfant Papers).





   
   “to be signed by the subscribers” added in place of “for signing.”



   
   “how” inserted above line.


  

   

Wednesday 29th. The Deeds which remained unexecuted yesterday were signed to day and the Dowers of their respective wives  acknowledged according to Law.
This being  accomplished, I called the Several subscribers together and made known to them the Spots on which I meant to place the buildings for the P. & Executive departments of the Government and for the Legislature of Do. A Plan  was also laid before them of the City in order to convey to them general ideas of the City—but they were told that some deviations from it  would take place—particularly in the diagonal Streets or avenues, which would not be so numerous; and in the removal of the Presidents house more westerly for the advantage of higher ground. They were also told that a Town house, or exchange wd. be placed on some convenient ground between the spots designed for the public buildgs. before mentioned. And it was with much pleasure that a general approbation of the measure seemed to pervade the whole.


	
   
   On 22 June 1791 L’Enfant sent GW “the plan here anexed, for the Intended federal city,” regretting that “due to the shortness of time . . . together with the hurry with which I had it drawn” it was neither complete nor entirely accurate (DLC: L’Enfant Papers).





   
   “of their respective wives” substituted for “of the several different.”



   
   “done” deleted.



   
   “Plan” inserted for “Map.”



   
   “from it” inserted above line.


 


Thursday 30th. The business which brot. me to George town being finished & the Comrs. instructed with respect to the mode of carrying the plan into effect—I set off this morning a little after 4 oclock in the prosecution of my journey towards Philadelphia; and being desirous of seeing the nature of the Country North of Georgetown, and along the upper road, I resolved to pass through Frederick town  in Maryland & York & Lancaster in Pennsylvania & accordingly.
Breakfasted at a small village called Williamsburgh in which stands the Ct. House of Montgomerie County 14 M. from George Town. Dined at one Peters’s tavern 20  miles further and arrived at Frederick town about Sun down—the whole  distance 43 miles.
The road by wch. I passed  is rather hilly, but the lands are good, and well timbered. From Monocasy to F. T. 4 Miles they are very rich & fine.  The Country is thicker  settled and the farm Houses of a better kind  than I expected to find. This is  well calculated for small grain of wch. a good deal is now  on the grd. but thin—owing as the farmers think  to the extreme drought of the Spring  though more, it appeared to me, to the frosts & want of Snow to cover their fds. during the Winter.

   
   
   Williamsburg (now Rockville), Md., was established in 1784 but had been the site of the Montgomery County courthouse since 1777. Peter’s tavern was on Bennett Run near present-day Urbana, Md. Its proprietor may have been Enoch or Richard Peter of Frederick County, Md. (HOWARD & SHRIVERJ. Spence Howard and J. Alexis Shriver. “Routes Traveled by George Washington in Maryland.” [Baltimore], c.1932. Map., map; HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 68, 72).


   
   
   GW arrived in Frederick at 7:25 P.M. “So sudden and unexpected was the visit of this amiable and illustrious character,” declared a newspaper account, “as to leave it entirely out of the power of the citizens to make the necessary preparations for his reception. On notice being given of his arrival, the bells of the Lutheran and Calvinist churches were rung—fifteen rounds from Cannon-Hill were discharged—and a band of music serenaded him in the evening. He was politely invited to spend the succeeding day in town; but answered (as an apology for not accepting the invitation), that public business obliged him to hasten to Philadelphia” (The Mail, or Claypoole’s Daily Adv. [Philadelphia], 9 July 1791, BAKER [2]William Spohn Baker. Washington after the Revolution: MDCCLXXXIV - MDCCXCIX. Philadelphia, 1898., 224–25). GW is said to have lodged at Brother’s tavern (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:201, n.3); Henry Brother was a tavernkeeper in Frederick in the 1790s (SCHARF [3]J. Thomas Scharf. History of Western Maryland. Being a History of Frederick, Montgomery, Carroll, Washington, Allegany, and Garrett Counties from the Earliest Period to the Present Day; Including Biographical Sketches of Their Representative Men. 2 vols. 1882. Reprint. Baltimore, 1968., 1:486–87).



   
   
   
   “town” added above line.



   
   “20” substituted for “9.”



   
   “the whole” inserted above line.



   
   “by wch. I passed” added above line.



   
   This sentence inserted above line.



   
   “is thicker” substituted for “better.”



   
   “and the farm Houses of a better kind” added above line.



   
   “This is” substituted for “it, being.”



   
   “is now” substituted for “was.”



   
   “think” substituted for “thought.”



   
   “of the Spring” inserted for “but.”


